FRIEDMAN, Judge,
dissenting.
I must respectfully dissent.
The Legislature has provided that a retired police officer’s pension benefits must be reduced “upon attainment of the age at which the officer would be eligible to receive full social security old-age insurance benefits.... ” Act of May 29, 1956, P.L. (1955) 1804, as amended, 53 P.S. § 771 (Supp.1993-94). No one disputes that Camillo DeLellis, the pensioner of the Borough of Verona (the Borough), retired from his employment as a police officer at age 62. He collected his full police pension while continuing to work. At age 65, the Borough reduced his police pension in accordance with the legislation quoted above. DeLellis was still working at the time of oral argument in this case.
DeLellis filed a complaint in the Court of Common Pleas of Allegheny County, seeking that his full pension benefits be restored. Following the completion of the pleading process, both parties eventually requested summary judgment which the trial court granted in favor of DeLellis by order dated April 24, 1992. The Borough then appealed to this court.
What did the Legislature intend by its use of the language “upon attainment of the age at which the officer would be eligible to receive full social security old-age benefits”? De-Lellis argues that the reduction in pension benefits does not occur until he actually begins receiving full social security benefits. Even the Borough admits that DeLellis will not receive full social security benefits until age 70 should he continue to work. On the other hand, the Borough argues that if the Legislature intended DeLellis’ interpretation, the Legislature would have said that the reduction was to occur when the pensioner actually began receiving full Social Security benefits. Stating that “the statutory language is clear”, *686(Slip opinion at p. 5), the majority accepts the Borough’s argument and reverses the trial court’s order.
Because my reading of the statutory language leads me to a , conclusion contrary to that of the majority, I must dispute the majority’s characterization concerning the clarity of the statute. The position taken by the Borough, and accepted by the majority, in my view, rewrites the legislation. I believe that if the Legislature intended to reduce pension benefits at age 65 whether or not the pensioner was receiving full social security benefits, it would have provided that the reduction was to occur upon attainment of age 65. Instead, the Legislature used language that would trigger the reduction at the age where the pensioner “would be eligible” for full Social Security benefits, an age dependent upon the individual circumstances of each case.1 As long as DeLellis continues to work, he simply is not eligible to receive full Social Security benefits until he reaches age 70. Because he is not yet eligible to receive full benefits, I would affirm the order of the trial court.

. I must also note that the legislature has used the term "the officer” which specifically designates the individual officer whose pension rights are at issue.